[ex104gtatcontingentnote001.jpg]
EXECUTION VERSION CONTINGENT NOTE $130,000,000.00 July 20, 2015 For value
received, GT Advanced Technologies Limited (“GT Hong Kong” or “Maker”), a Hong
limited liability company, hereby promises to pay to GTAT Corporation, a
Delaware corporation (“GTAT Corp.” and, together with any transferee permitted
under the terms hereof, “Holder”), the principal amount of $130,00,000.00,
together with interest thereon calculated in accordance with the provisions of
this promissory note (as amended, restated, supplemented, or otherwise modified
from time to time, the “Note”). 1. Definitions. 1.1 “2010 Services Agreement”
means that certain Management and Administrative Services Agreement, effective
as of July 5, 2010, between GTAT Corp. and GT Hong Kong, as amended by that
certain First Amendment to Management and Administrative Services Agreement
(Effective as of July 5, 2015), dated as of July 20, 2015. 1.2 “2011 Services
Agreement” means that certain Management and Administrative Services Agreement,
effective as of April 3, 2011, between GTAT Corp. and GT Hong Kong, as amended
by that certain First Amendment to Management and Administrative Services
Agreement (Effective as of April 3, 2011), dated as of July 20, 2015. 1.3 “ASF
Furnaces” means advanced sapphire furnaces. 1.4 “ASF Furnace Sale” means the
sale of any ASF Furnace by GT Hong Kong, regardless of whether such ASF Furnace
is or was owned by GTAT Corp., GT Hong Kong, or GT SPE. 1.5 “ASF License
Agreement” means that certain License Agreement, by and between GTAT Corp. and
GT Hong Kong, effective as of April 1, 2011, as modified by that certain
Sapphire Transfer Pricing Analysis and Report for the Fiscal Year Ended March
31, 2012, issued January 21, 2013, and as amended by that certain First
Amendment to ASF License Agreement, dated as of July 20, 2015. 1.6 “Bankruptcy
Code” means title 11 of the United States Code, as in effect from time to time.
1.7 “Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York. 1.8
“Chapter 11 Cases” means the voluntary chapter 11 bankruptcy cases initiated by
GT Advanced Technologies Inc. and its affiliated debtors in the Court, which are
jointly administered under Case No. 14-11916-HJB.



--------------------------------------------------------------------------------



 
[ex104gtatcontingentnote002.jpg]
2 1.9 “Contingent Note Collateral” means (i) 100% of the amount of proceeds from
ASF Furnace Sales received by GT Hong Kong that is owed to GTAT Corp. under the
terms of the Intercompany Settlement Agreement, (ii) 100% of the amount of
proceeds from ASF Furnace Sales received by GT Hong Kong that is owed to GT SPE
under the terms of the Intercompany Settlement Agreement and (iii) 50% of the
amount of proceeds from ASF Furnace Sales retained by GT Hong Kong, and any
proceeds of the foregoing; all subject to a carve-out for the benefit of GT Hong
Kong of up to $10 million. 1.10 “Contingent Payment” has the meaning set forth
in the Intercompany Settlement Agreement. 1.11 “Cost Sharing Agreement” means
that certain Agreement for Sharing Development Costs, by and between GTAT Corp.
and GT Hong Kong, effective as of April 1, 2011, as amended by that certain
First Amendment to Cost Sharing Agreement, dated as of July 20, 2015. 1.12
“Court” means the United States Bankruptcy Court for the District of New
Hampshire. 1.13 “Debenture” means that certain Debenture between GT Hong Kong,
GTAT Corp., and GT SPE, dated as of July 20, 2015. 1.14 “Debtors” means GT
Advanced Technologies Inc. and its affiliated debtors in the Chapter 11 Cases.
1.15 “DIP Financing” means the debtor in possession financing to be provided by
certain holders of the 3.00% Senior Convertible Notes due 2017 and 3.00% Senior
Convertible Notes issued by GT Advanced Technologies Inc. 1.16 “Dollars” or “$”
means United States dollars. 1.17 “Event of Default” has the meaning set forth
in Section 7.1 hereof. 1.18 “GT SPE” means GT Advanced Equipment Holding LLC.
1.19 “Intercompany Sales Agreement” means that certain Intercompany Sales
Agreement, dated July 20, 2015, by and among GTAT Corp., GT Hong Kong, and GT
SPE. 1.20 “Intercompany Settlement Agreement” means that certain Intercompany
Settlement Agreement, dated July 20, 2015, by and among GTAT Corp., GT Hong
Kong, and GT SPE. 1.21 “Priority Note” means that certain Priority Note made by
GT Hong Kong in favor of GTAT Corp. of even date herewith (as amended, restated,
supplemented, or otherwise modified from time to time). 1.22 “Obligations” means
all principal, interest, fees (if any), charges, expenses, attorneys’ fees, and
any other sum chargeable to Maker under this Note.



--------------------------------------------------------------------------------



 
[ex104gtatcontingentnote003.jpg]
3 1.23 “Poly/DSS License Agreement” means that certain License Agreement, by and
between GTAT Corp. and GT Hong Kong, effective as of July 5, 2010, as amended by
that certain Amendment No. 1 to License Agreement, effective as of April 3,
2011, as further modified by that certain Polysilicon Transfer Pricing Analysis
and Report for the Calendar Year Ended December 31, 2013), and as further
amended by that certain First Amendment to Poly/DSS License Agreement, dated as
of July 20, 2015. 1.24 “Recourse Sub-Obligation” shall mean $45,000,000.00 of
the principal amount of this Note. 2. Interest. The Note shall bear interest on
the outstanding principal amount thereof at a rate per annum equal to 12.5%, to
be paid in kind on a monthly basis, provided that any such interest paid in kind
shall accrue and be capitalized and be added to the aggregate principal balance
of this Note in arrears on a monthly basis. 3. Payment of Principal and Interest
on Note. 3.1 Scheduled Payments. This Note shall amortize solely by application
of the Contingent Payment in accordance with the Intercompany Settlement
Agreement. 3.2 Application of Payments. Payments under this Note shall be
applied (a) first, to the payment of accrued interest hereunder until all such
interest is paid, and (b) second, to the repayment of the principal outstanding
hereunder. 4. Treatment of Note; Set-Off; Taxes 4.1 The obligations of GT Hong
Kong to pay the Contingent Payments under the Contingent Note when due and
payable, shall be treated as allowed administrative expense claims under
sections 503(b) and 507(a)(2) of the Bankruptcy Code against GT Hong Kong in the
Chapter 11 Cases. The Obligations under the Contingent Note shall not be subject
to setoff or recoupment. 4.2 All payments to be made to Holder under this Note
shall be made free and clear of and (save as required by law) without any
deduction for or on account of any tax, withholding, charges, set-off or
counterclaim (except for any income or profit tax). If Maker is required by law
to make a deduction or withholding (except for any income or profit tax) from
any payment made under this Note, then the sum payable by Maker in respect of
which such deduction or withholding is required to be made shall be increased to
the extent necessary to ensure that, after the making of such deduction or
withholding (including any deduction or withholding applicable to additional
sums payable under this Section 4.3), Holder receives and retains (free from any
liability in respect of any such deduction or withholding) a net sum equal to
the sum which it would have received and so retained had no such deduction or
withholding been made or been required to be made. If Maker makes any payment
under this Note in respect of which it is required by law to make any deduction
or withholding (except for any income or profit tax), then it shall pay the full
amount to be deducted or withheld to the relevant taxation or other authority
within the time allowed for such payment under applicable law and shall deliver
to Holder, within thirty (30) calendar days after it has made such payment to
the applicable authority, an



--------------------------------------------------------------------------------



 
[ex104gtatcontingentnote004.jpg]
4 original receipt or other appropriate evidence issued by such authority
evidencing the payment to such authority of all amounts so required to be
deducted or withheld from such payment. 5. Covenants 5.1 Total cash
disbursements made by GT Hong Kong, excluding, without duplication, (i) cash
expenditures with respect to fully executed purchase orders that will be
accounted for as costs of goods sold when revenue is recognized, provided, that
for cash expenditures beginning on July 1, 2015, such expenditures related to
each fully executed purchase order shall not exceed the total revenue to be
recognized over the life of the applicable fully executed purchase order
(irrespective of any required revenue deferrals), (ii) payments to GTAT Corp.
and any cash withholding taxes related to such payments that are royalty
payments, (iii) costs related directly to the shipping and installation of sold
ASF Furnaces and sold furnace components (including cash taxes related directly
to such shipping and installation), (iv) costs related directly to seed
purchases pursuant to the Seed Agreement (as defined in the Debtors’ motion,
dated March 30, 2015 [Docket # 1544]), and (v) payments of certain amounts to
Kerry Logistics in accordance with the Stipulation and Agreed Order entered by
the Bankruptcy Court [Docket # 1668], shall not exceed (a) $4.5 million in Q3
fiscal year 2015 (commencing July 5, 2015 and ending September 26, 2015), (b)
$3.75 million in Q4 fiscal year 2015 (commencing September 27, 2015 and ending
December 31, 2015), and (c) $2.50 million per every fiscal quarter thereafter
(Q1 fiscal year 2016 commencing January 1, 2016 and ending April 2, 2016 and Q2
fiscal year 2016 commencing April 3, 2016 and ending July 2, 2016). 5.2 GT Hong
Kong shall provide monthly cash reports to GTAT Corp. with copies to the legal
and financial advisors of GTAT Corp., GT SPE, the lenders under the DIP
Financing, and the official committee of unsecured creditors appointed in the
Chapter 11 Cases. 6. Security Interest 6.1 Maker hereby grants to Holder a
security interest in the Contingent Note Collateral to secure all of Maker’s
Obligations. Maker hereby authorizes Holder to file financing statements
describing the Contingent Note Collateral and to take any and all other steps
necessary or advisable to perfect or protect such security interest. 6.2 To
secure all of Maker’ Obligations, Maker also grants to Holder a floating charge
in the Contingent Note Collateral, pursuant to the Debenture; provided, however,
that nothing in the Debenture shall be deemed or interpreted to modify the
rights set forth in this Note. 6.3 The security interest securing this Note
shall be (i) junior to the security interest securing the Priority Note and (ii)
senior to the security interest securing the Intercompany Sales Agreement. 6.4
Under a plan of reorganization for GT Hong Kong in its Chapter 11 Case, the
Recourse Sub-Obligation shall be subject to treatment as a recourse general
unsecured claim of GTAT Corp. against GT Hong Kong (which will be reduced
dollar-for-dollar by any payments upon this Note).



--------------------------------------------------------------------------------



 
[ex104gtatcontingentnote005.jpg]
5 6.5 Maker agrees to execute any further documents, and to take any further
actions, reasonably requested by Holder to evidence or perfect the security
interests granted under this Article 6, to maintain the perfection and priority
of these security interests, or to effectuate the rights granted to Holder in
this Article 6. 7. Events of Default. 7.1 Definition. For purposes of this Note,
an “Event of Default” shall be deemed to have occurred if: (a) Maker fails to
pay when due and payable the full amount of interest then accrued on this Note
or the full amount of any principal payment on this Note; (b) An Event of
Default has occurred under the Priority Note; (c) GT Hong Kong is in material
breach of any of its obligations under this Note (other than the failure to pay
when due and payable the full amount of interest then accrued on this note or
the full amount of any principal payment on this Note), the Intercompany
Settlement Agreement, the ASF License Agreement, the Cost Sharing Agreement, the
Poly/DSS License Agreement, the 2010 Services Agreement, or the 2011 Services
Agreement, and such breach is not cured within 10 days after GTAT Corp. provided
notice of such breach to GT Hong Kong; (d) GTAT Corp. and its direct and
indirect subsidiaries organized in the United States have less than $22,500,000
in unrestricted cash; (e) The Bankruptcy Court enters an order authorizing the
sale of all or substantially all assets of GTAT Corp. at a time when the DIP
Financing will not have been repaid in full on or before consummation of such a
sale; or (f) The Chapter 11 Case of either GTAT Corp. or GT Hong Kong is
converted to a case under chapter 7 of the Bankruptcy Code. 7.2 Consequences of
Events of Default. (a) If an Event of Default has occurred, the aggregate
principal amount of this Note (together with all accrued interest thereon and
all other amounts due and payable with respect thereto) shall become immediately
due and payable without any action on the part of Holder, and Maker shall
immediately pay to Holder all amounts due and payable with respect to this Note.
(b) If an Event of Default has occurred, Holder may pursue any and all remedies
available at law (including, but not limited to, those available under the
provisions of the New York Uniform Commercial Code and those set forth in the
Debenture) or in equity to enforce the security interests granted hereunder by
Maker to Holder (subject to the carve-out provisions of the Contingent Note
Collateral), including, without limitation:



--------------------------------------------------------------------------------



 
[ex104gtatcontingentnote006.jpg]
6 (i) file suit and obtain judgment and, in conjunction with any action, seek
any ancillary remedies provided by law, including levy of attachment and
garnishment, (ii) demand that Maker make the Contingent Note Collateral
available to Holder as it may direct (and Maker hereby agrees to comply with
such demand), and (iii) with or without taking possession, sell, lease, or
otherwise dispose of the Contingent Note Collateral at public or private sale in
accordance with the New York Uniform Commercial Code, which remedies may be
pursued separately, successively, or simultaneously. (c) Holder shall also have
any other rights that Holder may have been afforded under any contract or
agreement at any time and any other rights that Holder may have pursuant to
applicable law. (d) Maker hereby waives diligence, presentment, protest and
demand, and notice of protest and demand, dishonor, and nonpayment of this Note,
and expressly agrees that this Note, or any payment hereunder, may be extended
from time to time and that Holder hereof may accept security for this Note or
release security for this Note, all without in any way affecting the liability
of Maker hereunder. (e) The rights and remedies of Holder under this Note are
cumulative. Holder shall have all other rights and remedies not inconsistent
herewith as provided under the New York Uniform Commercial Code, by law, or in
equity. No exercise by Holder of one right or remedy shall be deemed an
election, and no waiver by Holder of any Event of Default shall be deemed a
continuing waiver. No delay by Holder shall constitute a waiver, election, or
acquiescence by it. 8. Attorney’s Fees. Maker agrees to pay or reimburse upon
demand Holder for all of its reasonable out-of-pocket costs and expenses
(including reasonable attorney’s fees) incurred in connection with the
enforcement of Maker’s Obligations or the exercise of any rights or remedies
hereunder or under applicable law, including, without limitation, the exercise
of rights and remedies with respect to the Contingent Note Collateral. 9.
Amendment and Waiver. Except as otherwise expressly provided herein, the
provisions of this Note may be amended and Maker may take any action herein
prohibited, or omit to perform any act herein required to be performed by it, if
Maker has obtained the written consent of Holder of this Note. 10. Assignment
and Transfer. Holder may assign at any time (or grant a participation interest
at any time in) this Note to any of its affiliates, any financial institutions,
or any other person (including upon enforcement of rights by any secured
creditor of the Holder), in which event, the assignee shall have, to the extent
of such assignment, the same rights and benefits as it would if it were Holder,
except as otherwise provided by the terms of such assignment or participation.



--------------------------------------------------------------------------------



 
[ex104gtatcontingentnote007.jpg]
7 11. Cancellation. After all principal and accrued interest at any time owed on
this Note has been paid in full, this Note shall be surrendered to Maker for
cancellation and shall not be reissued. 12. Payments. All payments to be made to
Holder shall be made in the lawful money of the United States of America in
immediately available funds. 13. Place of Payment. Payments of principal and
interest shall be delivered to Holder at such address as is specified by prior
written notice by Holder. 14. Governing Law. All questions concerning the
construction, validity, and interpretation of this Note will be governed by and
construed in accordance with the domestic laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.
15. Loss, Theft, Destruction, or Mutilation of Note. Upon receipt by Maker of
evidence reasonably satisfactory to Maker of the loss, theft, destruction or
mutilation of this Note, and, in case of loss, theft or destruction, upon
receipt of indemnity or security reasonably satisfactory to Maker or, in case of
mutilation, upon surrendering this Note for cancellation, and upon reimbursement
to Maker of all reasonable expenses incidental thereto, Maker will make and
deliver a new note of like tenor in lieu of this Note. Any note made and
delivered in accordance with the provisions of this paragraph shall be dated as
of the date hereof. 16. Waiver of Presentment, Demand, and Dishonor. Maker
hereby waives presentment for payment, protest, demand, notice of protest,
notice of nonpayment, and diligence with respect to this Note, and waives and
renounces all rights to the benefits of any statute of limitations or any
moratorium, appraisement, exemption, or homestead now provided or that hereafter
may be provided by any federal or applicable state statute, including, but not
limited to, exemptions provided by or allowed under the Bankruptcy Code, both as
to itself and as to all of its property, whether real or personal, against the
enforcement and collection of the obligations evidenced by this Note and any and
all extensions, renewals, and modifications hereof. 17. Usury Laws. It is the
intention of the Maker and Holder to conform strictly to all applicable usury
laws now or hereafter in force, and any interest payable under this Note shall
be subject to reduction to the amount not in excess of the maximum legal amount
allowed under the applicable usury laws as now or hereafter constructed by the
courts having jurisdiction over such matters. If the maturity of this Note is
accelerated by reason of an Event of Default or otherwise, then earned interest
may never include more than the maximum amount permitted by law, computed from
the date hereof until payment, and any interest in excess of the maximum amount
permitted by law shall be canceled automatically and, if theretofore paid,
shall, at the option of Holder, either be rebated to Maker or credited on the
principal amount of this Note, or if this Note has been paid, then the excess
shall be rebated to Maker. The aggregate amount of all interest (whether
designated as interest, service charges, points, or otherwise) contracted for,
chargeable, or receivable under this Note shall under no circumstances exceed
the maximum legal rate upon the unpaid principal balance of this Note remaining
unpaid from time to time. If such interest does exceed the maximum legal rate,
it shall be deemed a mistake and such excess



--------------------------------------------------------------------------------



 
[ex104gtatcontingentnote008.jpg]
8 shall be canceled automatically and, if theretofore paid, rebated to Maker or
credited on the principal amount of this Note, or if this Note has been repaid,
then such excess shall be rebated to Maker. 18. Waiver of Jury Trial; Consent to
Jurisdiction. Maker (and, by virtue of its acceptance hereof, Holder) hereby
irrevocably waive all right to trial by jury in any litigation, action,
proceeding, cross-claim, or counterclaim in any court (whether based on
contract, tort, or otherwise) arising out of, relating to, or in connection with
(a) this Note or the validity, performance, interpretation, collection, or
enforcement hereof or (b) the actions of such party in the negotiation,
authorization, execution, delivery, administration, performance, or enforcement
hereof. Maker (and, by virtue of its acceptance hereof, Holder) further hereby
waive any right of offset or right to interpose any counterclaim in any such
action, except for compulsory counterclaims. All actions and proceedings arising
out of or relating to this Agreement shall be heard and determined in the
Bankruptcy Court, or if the Bankruptcy Court no longer has jurisdiction or
abstains, then in the state courts of New York sitting in New York City in the
Borough of Manhattan or, to the extent subject matter jurisdiction exists
therefor, the United States District Court for the District of New York, and the
Maker and Holder irrevocably submit to the exclusive jurisdiction of such courts
in respect of any such actions or proceedings. [Remainder of Page Intentionally
Left Blank]



--------------------------------------------------------------------------------



 
[ex104gtatcontingentnote009.jpg]




--------------------------------------------------------------------------------



 